Citation Nr: 1039186	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  08-10 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for ulcerative colitis.  

2.  Entitlement to a compensable initial rating for residuals of 
prostate cancer.  

3.  Entitlement to a disability rating in excess of 10 percent 
for residuals of an arthrotomy of the right knee, with sensory 
neuropathy and degenerative joint disease.  

4.  Entitlement to a disability rating in excess of 10 percent 
for myositis of the left trapezius muscle, with paresthesia.  

5.  Entitlement to a disability rating in excess of 10 percent 
for hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1952 to August 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from February 2007 and June 2007 rating decisions of a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  

In August 2010, the Veteran and his wife testified before the 
undersigned Acting Veterans Law Judge, seated at the RO.  A 
transcript of that hearing has been created and associated with 
the claims folder.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks service connection for ulcerative colitis.  He 
has testified that he experienced abdominal pain during military 
service, worsening as he approached retirement and continuing on 
an intermittent basis since that time.  Review of the service 
treatment records confirms that in November 1958, the Veteran 
sought treatment for abdominal pain on the left side.  A clinical 
notation indicates he was admitted to the hospital, although no 
hospitalization report is of record.  In 1974, he reported a two-
week history of alternating diarrhea/constipation and a two-year 
history of weight loss.  Subsequent medical records reflect 
persistent complaints, for which he was diagnosed with ulcerative 
colitis.  See, e.g., August 1976 Peterson Clinic medical records; 
May 2006 VA examination record.  Based on the evidence of a 
current diagnosis and the Veteran's competent history of symptoms 
during and since service, the Board finds the evidence sufficient 
to warrant a VA medical examination to address the date of onset 
of the Veteran's ulcerative colitis.  See 38 U.S.C.A. § 5103A(d); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran also seeks a compensable initial rating for his 
residuals of prostate cancer, and increased ratings for his 
service-connected disabilities of the right knee, and left 
shoulder.  At his August 2010 personal hearing, he stated these 
disabilities had worsened since his most recent VA examinations 
of January 2007, for his residuals of prostate cancer, and March 
2007, for his right knee and left shoulder.  Where the record 
does not adequately reveal the current state of the claimant's 
disability, the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical examination.  See 
38 U.S.C.A. § 5103A(d); Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Based on the Veteran's testimony and that of his spouse, these 
claims are remanded to afford him new VA examinations with more 
current findings.  

Finally, the Veteran seeks an increased rating for his service-
connected hypertension.  At his August 2010 personal hearing, he 
stated that he had had private treatment for his hypertension 
with his private doctor, Dr. A. Duncan, as recently as that same 
month.  Review of the claims file indicates that while private 
records were received from this physician when the claim was 
initiated in 2007, a more recent request has not been made.  VA's 
duty to assist includes obtaining relevant VA and/or private 
medical records when the existence and location of such records 
has been made known to VA.  38 U.S.C.A. § 5103A(b).  In the case, 
as here, of private medical records, the Veteran must cooperate 
with VA by providing complete names and addresses of the medical 
care providers in question, as well as signed authorization for 
VA to obtain this evidence on his behalf.  In the alternative, 
the Veteran may himself obtain and submit such evidence.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Notify the Veteran of the necessity of 
obtaining treatment records from Dr. A.D., 
and inform the Veteran that he may submit 
these and any other pertinent private records 
himself or authorize VA to obtain them on his 
behalf.  The RO must include Release and 
Authorization forms so that, once completed 
by the claimant, VA has the authority to 
obtain these private medical records.  Once 
the RO receives the signed Release and 
Authorization forms from the Veteran, it must 
then attempt to obtain copies of his 
treatment records from Dr. D., and/or any 
other private practitioners identified, from 
2007 to the present.  If these records are 
unobtainable, a negative reply must be noted 
in writing and associated with the claims 
folders.  

2.  Forward the Veteran's claims file to an 
appropriate medical expert for the purpose of 
determining the etiology of any current 
gastrointestinal disability, to include 
ulcerative colitis.  The Veteran need not 
be scheduled for personal examination 
unless such an examination is determined 
necessary by the examiner.  All pertinent 
symptomatology and findings should be 
reported in detail.  After fully reviewing 
the Veteran's medical history, the examiner 
should identify any current gastrointestinal 
disabilities displayed by the Veteran within 
the record.  For any current gastrointestinal 
disability identified, the examiner should 
state whether it is at least as likely as not 
that such a current gastrointestinal 
disability had its onset during active 
military service, or is due to or the result 
of a disease or injury incurred therein.  The 
examiner should provide a complete rationale 
for all conclusions reached.  If the examiner 
determines that the requested opinion cannot 
be provided without resort to mere 
speculation then he or she must discuss why 
such an opinion is not possible.  

3.  Schedule the Veteran for a VA 
genitourinary examination to determine the 
current degree of disability resulting from 
his residuals of prostate cancer.  The claims 
file and a copy of this remand must be made 
available to the examiner and the examiner 
should indicate in his/her report that these 
records were reviewed.  Any indicated tests, 
as indicated, should be accomplished.  The 
examiner should note any current residuals of 
the Veteran's prostate cancer, or of his 
treatment thereof, to include voiding 
dysfunction, urinary incontinence, and/or 
urinary frequency.  The clinical findings and 
reasons upon which any opinion is based 
should be clearly set forth.  

4.  Schedule the Veteran for a VA orthopedic 
examination to determine his current degree 
of disability resulting from his right knee 
disorder.  The claims file and a copy of this 
remand must be made available to the examiner 
and the examiner should indicate in his/her 
report that these records were reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should indicate complete range of 
motion in degrees for the right knee and 
whether the Veteran experiences additional 
functional loss as a result of painful knee 
motion, instability, weakness, or lack of 
endurance of the knee joint.  The examiner 
should also indicate the presence and 
severity of any lateral instability or 
recurrent subluxation in the knee.  Any other 
impairment related to the Veteran's right 
knee disability, to include related to the 
arthrotomy scar and the sensory neuropathy, 
should be noted for the record.  The clinical 
findings and reasons upon which any opinion 
is based should be clearly set forth.  

5.  Schedule the Veteran for a VA orthopedic 
examination to determine his current degree 
of disability resulting from his muscle 
injury of the trapezius of the left shoulder.  
The claims file and a copy of this remand 
must be made available to the examiner and 
the examiner should indicate in his/her 
report that these records were reviewed.  Any 
indicated tests, including X-rays if 
indicated, should be accomplished.  The 
examiner should indicate complete range of 
motion in degrees for the left shoulder and 
arm and whether the Veteran experiences 
additional functional loss as a result of 
painful motion, instability, weakness, or 
lack of endurance of the right upper 
extremity joints.  Any other musculoskeletal 
or neurologic impairment related to the 
Veteran's left shoulder disability should be 
noted for the record.  The clinical findings 
and reasons upon which any opinion is based 
should be clearly set forth.  

6.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to supplement 
the record, adjudicate the Veteran's pending 
claims in light of any additional evidence 
added to the record.  If any benefit sought 
on appeal remains denied, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and be 
afforded the applicable opportunity to 
respond before the record is returned to the 
Board for further review.

The Board offers no opinion at this time regarding the ultimate 
outcome of this appeal.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
N. SNYDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

